Mr. Justice Breese delivered the opinion of the Court: This was case, for personal injuries, brought to the Morgan circuit court and taken by change of venue to the county of Menard, and there tried by a jury, on the general issue. There was a verdict for the plaintiff, which the court refused to set aside and rendered judgment on the verdict, to reverse which the defendants bring the record here by writ of error. The defendants were sued as a railroad incorporation, and the plaintiff, in his original declaration, alleged they were common carriers, and in duty bound to provide suitable and safe cars and engines, and to employ safe, careful and competent agents and servants to conduct their trains. It then avers, on a certain day in October, 1873, the plaintiff got upon the train of these defendants, he then having a ticket issued by the defendants, for his transportation from Hannibal to Jacksonville, and it was the duty of defendants safely to transport him accordingly, and to furnish for his transportation safe and suitable cars, and careful and competent agents and servants to conduct them. It is then averred, that defendants negligently and carelessly put into said train of cars a certain caboose, in which plaintiff was placed, having a cracked and broken wheel, and placed in charge of negligent, careless, reckless and incompetent servants, by means of which the car on which defendant was, by reason of the defective and broken wheel so carelessly used, was thrown from the track and overturned, and plaintiff thereby greatly injured. There was a plea of not guilty, and issue joined. At a subsequent term there was an amended declaration filed, not differing substantially from the original, except more particularly alleging the duty to provide safe, sure and well constructed. and sound railroad bed and track, and sure and safe cross-ties; averring defendants did not furnish safe, sound and well constructed railroad wheels, road-bed and cross-ties, but the rails were badly constructed and the ties rotten, by reason of which, etc. It would appear from the transcript before us, there was a general démurrer to the original declaration, but as a plea in bar was subsequently filed, the demurrer was waived. Defendants below, after the issue had been made up, and the amended declaration filed, put in a plea to the jurisdiction of the court, alleging that the supposed cause of action accrued in Pike county, and not in Morgan county, nor in the county of Menard, and defendants’ principal office was at Springfield, in Sangamon county, and not in Morgan county or elsewhere. This plea, on motion of plaintiff, was stricken from the files, and this is the first error alleged. We think there was no error in.striking this plea from the files. The amended declaration did not make a new or different case from that set out in the original declaration, to which the general issue had been pleaded and issue made up. There was then on file a plea to the merits, which admitted jurisdiction, and it was too late to plead specially to the jurisdiction. The next point made is, the refusal of the court to continue the cause on suggestion and affidavit that this railroad, by the adjudication of the Vermilion circuit court, had been placed under the control of a receiver. We are not of opinion this was ground for a continuance. The suit was regularly brought against the corporation prior to this adjudication, and it bad not the effect to abate or continue an existing cause of action already in suit. We do not think the mere fact, that the property of a railroad corporation has passed into the hands of a receiver, should bar a suit theretofore instituted against the corporation to recover a demand against it. When the successful party undertakes its collection, it may be the receiver can interpose. The next point is, that the court permitted testimony to go to the jury, against defendants’ objection, in regard to the speed of this train at the time of the accident, it not being alleged the accident was caused by a high rate of speed, or that such speed contributed to the accident. There is no averment of this nature in the declaration, and nothing equivalent to it. All1 testimony on that point should have been excluded. It was error to admit it, as it may have had an effect prejudicial to the defendants, on the minds of the jury. Nothing should be permitted to go to the jury to establish facts not alleged. It is next urged, the preponderance of the evidence establishes there was no defective rail, or defective ties, and that the car wheel which broke was made by one of the most celebrated manufacturers of car wheels, and had been in use but three months, and had been thoroughly tested in the usual manner, by the hammer, after a run of fifty miles; that such wheels can be and are successfully used in runs of thirty or forty thousand miles. There was nothing in the appearance of the wheel to indicate unsoundness, and it answered clear to the stroke of the hammer. The break of the wheel occurred before the car reached what is called, by some of the witnesses, the broken rail, consequently the broken rail was not the cause of the accident. The rail was not, in fact, broken, but the end battered in consequence of being a little higher than the adjoining rail. A part of the end had, by battering, scaled off, and contributed in no way to the injury. A train following this passed over the rail safely, a few hours after this train. The defect in the car wheel was not discoverable by the usual and proper tests, and, on the authority of Illinois Central Railroad Co. v. Phillips, 49 Ill. 234, we must hold the company, under the proof in this record, not liable. That the car wheel broke when in operation, raising the presumption of negligence in the corporation, is admitted, but that presumption is overcome by showing the wheel was the work of one of the most skillful manufacturers in the United States; that it was of the kind usually employed in the service, and had been subjected to and withstood the usual tests. There is no complaint it was not driven with judgment and skill, and by persons of experience. But the most interesting and important question remains. Was defendant in error a passenger on this train, in the true sense of that term ? He was traveling on a free pass issued to one James Short, and not transferable, and passed himself as the person named in the pass. By his fraud he was riding on the car. Under such circumstances the company could only be held liable for gross negligence, which would amount to willful injury. But, on the assumption he was a passenger on the car, riding on a free ticket containing the usual conditions, as this did, then the case is like that of Illinois Central Railroad Co. v. Read, 37 Ill. 484, where it was held, such a pass or ticket is a perfect immunity to the company for such unavoidable accidents as will happen to the best managed railroad trains; not, however, shielding them from liability for gross negligence, or any degree of negligence having the character of recklessness. We do not find, in the record, any evidence of this character. One witness did state he informed the superintendent of the condition of this battered rail, but it could not be called gross negligence to suffer it to remain in place, as trains passed over it safely, and this accident was not caused by it. On the whole record, we think the evidence largely preponderates in favor of plaintiffs in error, and does not sustain the verdict. Such of the instructions as fail to conform to the views herein expressed are faulty, and should not have been given. The judgment is reversed. Judgment reversed. Mr. Justice Scott dissenting.